DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 4-5, 7-19, and 21-32 are allowed.
The following is an examiner’s statement of reasons for allowance: Regarding independent claims 1, 16, and 26, for a blood pump assembly comprising a motor in operative rotational engagement with an impeller assembly, the impeller assembly comprising an impeller housing, an impeller within the impeller housing, the impeller comprising an impeller hub having an outer surface and at least one helical blade in operative engagement with the impeller hub,  at least one helical blade comprises a first side and a second side opposing the first side, wherein the first side of the at least one helical blade is configured to retract against the outer surface of the impeller hub to achieve a retracted position, and wherein the first side of the at least one helical blade is configured to expand away from the outer surface of the impeller hub to achieve any one of a plurality of expanded positions, such that the at least one helical blade is configured to expand away from the impeller hub and the retracted position to achieve any expanded position in the plurality of expanded positions only as a result of centrifugal forces generated during rotation of the impeller has not been suggested or disclosed in the prior art when combined with the rest of the claim limitations of independent claim 1, 16, 26.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JON ERIC C MORALES whose telephone number is (571)272-3107. The examiner can normally be reached Monday-Friday 830AM-530PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on 571-272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JON ERIC C MORALES/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        


/J.C.M/Primary Examiner, Art Unit 3792